Citation Nr: 0116272	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right great toe injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which declined to reopen a previously 
denied claim for service connection for a right great toe 
injury.  


FINDINGS OF FACT

1.  A September 1991 rating decision denied service 
connection for residuals of a right great toe injury.  An 
October 1991 rating decision confirmed and continued this 
decision.

2.  The evidence associated with the claims file subsequent 
to the 1991 rating decision includes a medical opinion that 
the veteran's right great toe injury is a post-trauma injury 
which could have occurred during the veteran's service with 
the Pacific Fleet; this evidence, while not conclusive, tends 
to establish a material fact which was not already of record 
at the time of the 1991 rating decision.  


CONCLUSIONS OF LAW

1.  An unappealed September 1991 RO decision which denied 
service connection for a right great toe injury is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.  Evidence received since the September 1991 rating 
decision is new and material; thus, the claim for service 
connection for a right great toe injury is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) ("VCAA"), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In regard to the duty to assist nothing in the 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  The Board finds that in 
the instant case the veteran and his representative were 
advised by the VA of the information required to reopen the 
claim and the Board may proceed with appellate review.

The veteran contends that he suffers from a right great toe 
injury that is directly related to his active naval service.  
He reports that he injured his toe while transferring between 
two ships while on duty with the Pacific Fleet during World 
War II in 1944.  It is noted that the veteran received, along 
with his unit, a Navy Unit commendation for acts of heroism 
during a particular assault during the War while on duty in 
the South Pacific theater in 1944.  The veteran has 
maintained that the toe required surgery following the 
injury, which was accomplished onboard the ship, but attempts 
to locate the records of treatment have been unsuccessful.  
He has submitted records of treatment from VA dating from 
1991, as well as an opinion from Thomas F. Smith, D.P.M.  Dr. 
Smith opines, in a March 2000 letter, that the veteran's 
diagnosis for the toe is post-traumatic onychodystrophy or 
onychogryposis as a result of crush injury trauma with post-
traumatic arthritis of the interphalangeal joints of the 
great toe.  Dr. Smith opined that the condition could have 
resulted from the veteran's injury on active duty with the 
Pacific Fleet as described by the veteran.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  In general, service connection 
will be established if the evidence supports the claim or is 
in relative equipoise; only if a fair preponderance of the 
evidence is against the claim will the claim be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In September 1991, the RO denied the veteran's claim of 
entitlement to service connection for a right great toe 
injury.  In doing so, the RO cited his service medical 
records, which reflected no treatment or record for a toe 
condition.  It was also noted that no records showed, as 
alleged by the veteran, that an in-service crush-type toe 
injury occurred.  The RO denied the claim and the veteran was 
informed of that decision, and provided appellate rights, in 
correspondence dated in October 1991.  The veteran did not 
appeal and the 1991 rating decision became final one year 
after the veteran was notified of the decision.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

The veteran has since attempted to reopen that previously 
denied claim with a letter from Dr. Smith, along with records 
of ongoing treatment, written argument and hearing testimony.  
The RO has found none of the evidence to be new and material 
and has declined to reopen the claim for service connection.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA had to comply with the duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

The Board notes that the VCAA, among other things, eliminates 
the concept of a well-grounded claim.  Nonetheless, the 
question of whether evidence is "new and material" is still 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step analysis.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The Board observes that the 1991 RO decision was final and 
was not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2000).  Further, the Board finds that the statement 
from Dr. Smith is new and material evidence.  The medical 
statement is relevant and does directly relate to the reason 
the claim was denied in 1991.  The RO denied the claim 
because there was no evidence of in-service incurrence as 
well as no evidence of a relationship between the current 
right toe condition and service.  It is important to consider 
and evaluate this medical opinion as VA must have has all 
potentially relevant evidence before making a decision in the 
claim.  The statement goes directly to the issue of the 
relationship of the claimed disorder to the veteran's naval 
service.  Thus, the claim must be reopened and the claim 
reviewed on the merits.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.102, 3.156, 20.1105.  However, the Board also 
finds that additional development by the RO is warranted 
prior to adjudication of this appeal on the merits by the 
Board.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
right great toe injury.  To this extent only, the appeal is 
granted.


REMAND

As the Board finds that new evidence has been submitted with 
respect to the veteran's claim of service connection for 
residuals of a right great toe injury, additional development 
is needed prior to Board review.  The RO has thus not yet 
reviewed the case on the merits.

The development accomplished by the RO prior to the change in 
the law does not fully comply with the new requirements, at a 
minimum with regard to notice and an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  The RO adjudicated the 
veteran's claim on the basis essentially of whether new and 
material evidence had been submitted, and concluded that such 
evidence had not been presented.  The Board finds that the 
veteran should be afforded the opportunity to have his 
reopened claim initially adjudicated by the RO on the merits, 
and that he should be provided the opportunity to submit 
additional evidence and argument on this matter so as to 
avoid any prejudice to him, and that he be examined in 
connection with the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

Moreover, the veteran has attempted to locate records related 
to his injury.  In this regard, he has provided several 
detailed accounts of the circumstances surrounding his injury 
as well as the name and location of the ship.  In the most 
recent response he received from the National Personnel 
Records Center, he was informed that there were alternate 
record sources available which may show the date of 
hospitalization and treatment as well as line of duty status.  
The veteran has maintained that he was injured while serving 
aboard the U.S.S. LCI (G) 460 as the executive officer of the 
ship in 1944.  He indicated that the injury occurred when the 
ship was in the South Pacific theater, in the Ulithi Island 
group area, when they were preparing for the assault on 
Saipan.  He reports that he had surgery onboard the ship.  
The RO should ensure that VA has exhausted all efforts to 
obtain these relevant records until it is reasonably certain 
that such records do not exist or that further efforts to 
obtain the records would be futile as set forth in the VCAA.  

Finally, it is noted that in cases of combat veterans, 
38 U.S.C.A. § 1154(b) (2000), applies and relaxes the 
requirements for proof of in-service incurrence.  It is noted 
that the veteran was awarded a unit citation for heroism in 
action for being part of the amphibious landings on enemy 
Japan-held islands from January to July 1944.  The RO should 
address this matter and the relevance of the provision to 
this claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request clinical 
records and any other possible sources 
of information relative to the alleged 
accident that occurred on the U.S.S. LCI 
(G) 460.  Alternate sources of 
information referenced in the NPRC 
letter to the veteran should be 
searched.  Copies of the medical records 
from all sources he identifies, and not 
currently of record, should then be 
requested and associated with the claims 
folder.  The RO should ensure that VA 
has exhausted all efforts to obtain 
these relevant records until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile as 
set forth in the VCAA.

2.  After obtaining any relevant medical 
records identified by the veteran, the 
veteran should be afforded a VA 
examination to evaluate his right great 
toe injury and to ascertain whether it 
is medically at least as likely as not 
that any right great toe injury present 
is related to the veteran's naval 
service.  A complete rationale with 
references to the record, where 
indicated, must accompany all medical 
opinions provided.  The claims folder 
should be made available to the examiner 
for review before the examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  The RO must 
consider whether the provisions of 
38 U.S.C.A. § 1154(b) are applicable in 
this instance.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



